 

Exhibit 10.1

 

HUNGARIAN TELEPHONE AND CABLE CORP.

 

2002 INCENTIVE STOCK OPTION PLAN (AS AMENDED AS OF OCTOBER 5, 2004)

 

1. Purpose. The purpose of the 2002 Incentive Stock Option Plan of Hungarian
Telephone and Cable Corp. (the “Corporation”) is to provide incentive to
employees of the Corporation, to encourage employee proprietary interest in the
Corporation, to encourage employees to remain in the employ of the Corporation,
and to attract to the Corporation individuals of experience and ability to serve
as employees, directors and consultants.

 

2. Definitions.

 

(a) “Board” shall mean the Board of Directors of the Corporation.

 

(b) “Cause” shall mean, except for purposes of Section 10, with respect to any
Optionee, means (i) the definition of “Cause” as set forth in any individual
employment agreement applicable to such Optionee, or (ii) in the case of an
Optionee who does not have an individual employment agreement that defines
Cause, and unless the Committee shall authorize a different definition of
“Cause” for such Optionee, then “Cause” means the termination of an Optionee’s
employment by reason of his or her (1) engaging in gross misconduct that is
injurious to the Corporation, monetarily or otherwise, (2) misappropriation of
funds, (3) willful misrepresentation to the directors or officers of the
Corporation regarding matters relating to the business of the Corporation, (4)
gross negligence in the performance of the Optionee’s duties that has or may
reasonably be expected to have an adverse effect on the business, operations,
assets, properties or financial condition of the Corporation, (5) commission of
a felony or any crime involving moral turpitude, or (6) entering into
competition with the Corporation. The determination of whether an Optionee’s
employment was terminated for Cause shall be made by the Corporation in its sole
discretion.

 

(c) “Code” shall mean the Internal Revenue Code of 1986 as amended from time to
time.

 

(d) “Common Stock” shall mean the $.001 par value Common stock of the
Corporation.

 

(e) “Committee” shall mean the Committee appointed by the Board in accordance
with Section 4 of the Plan.

 

(f) “Corporation” shall mean Hungarian Telephone and Cable Corp., a Delaware
corporation, its parent or any of its subsidiaries.

 

(g) “Disability” shall mean the condition of an Employee who is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or



--------------------------------------------------------------------------------

mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

 

(h) “Employee” shall mean an individual (who may be an officer or a director)
employed by the Corporation (within the meaning of the Code section 3401 and the
regulations thereunder).

 

(i) “Exercise Price” shall mean the price per Share of Common Stock, determined
by the Committee, at which an Option may be exercised.

 

(j) “Fair Market Value” means, with reference to a Share of Common Stock, “fair
market value” determined pursuant to a valuation methodology approved by the
Committee or, if the Committee does not approve a different valuation
methodology, means, on any day, the daily closing price of a share of HTCC Stock
on the American Stock Exchange, or, if the shares are not listed or admitted to
trading on such exchange, on the principal United States securities exchange or
on the NASDAQ/NMS on which the Shares are listed or admitted to trading, or if
the shares are not listed or admitted to trading on any such exchange or on the
NASDAQ/NMS, the mean between the closing high bid and low asked quotations with
respect to a Share on such dates on the National Association of Securities
Dealers, Inc. Automated Quotations System, or any similar system then in use, or
if no such quotations are available, the fair market value on such date of a
Share as the Committee shall determine.

 

(k) “Incentive Stock Option” shall mean an Option described in Code section
422(b).

 

(l) “Nonstatutory Stock Option” or a “Non-Qualified Stock Option” shall mean an
Option not described in Code sections 422(b) or 423(b).

 

(m) “Option” shall mean a stock option granted pursuant to the Plan.

 

(n) “Optionee” shall mean an Employee to whom an option has been granted.

 

(o) “Plan” shall mean this Hungarian Telephone and Cable Corp. 2002 Incentive
Stock Option Plan.

 

(p) “Purchase Price” shall mean the Exercise Price times the number of whole
Shares with respect to which an Option is exercised.

 

(q) “Share” shall mean one Share of Common Stock, adjusted in accordance with
Section 10 of the Plan (if applicable).

 

(r) “Subsidiary” shall mean those subsidiaries of the Corporation as defined in
section 424(f) of the code.

 

3. Effective Date. This Plan was approved by the Board and Shareholders
effective April 30, 1992 and amended from time to time and renamed on May 22,
2002.

 

2



--------------------------------------------------------------------------------

4. Administration. The Plan shall be administered by the Board of Directors or
by the Stock Option Committee (the ‘Committee”) appointed by the Board,
consisting of not less than two members thereof. The Board may from time to time
remove members from, or add members to, the Committee. Vacancies on the
Committee, however caused, shall be filled by the Board.

 

The Committee shall hold meetings at such times and places as it may determine.
Acts of a majority of the Committee at which a quorum is present, or acts
reduced to or approved in writing by a majority of the members of the Committee,
shall be the valid acts of the Committee. The Committee shall from time to time
at its discretion make determinations with respect to Employees who shall be
granted Options, the number of Shares to be optioned to each and the designation
of such Options as Incentive Stock Options or Nonstatutory Stock Options.

 

The interpretation and construction by the Committee of any provisions of the
Plan or of any Option granted thereunder shall be final. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Option granted thereunder.

 

5. Eligibility. Optionees shall be such key Employees (who may be officers,
whether or not they are directors), or directors or consultants of the
Corporation who perform services of special importance to the management,
operation and development of the business of the Corporation as the Committee
shall select, but subject to the terms and conditions set forth below.

 

(a) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by any Optionee during any calendar year (under
all plans of the Corporation) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.

 

(b) For purposes of Section 5(a), Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares shall
be determined as of the time the Option with respect to such Shares is granted.

 

(c) Nothing in the Plan or any Option granted hereunder shall confer upon any
Optionee any right with respect to continuation of employment with the
Corporation, nor shall it interfere in any way with the Optionee’s right or the
Corporation’s right to terminate the employment relationship at any time, with
or without Cause.

 

6. Stock. The stock subject to Options granted under the Plan shall be Shares of
the Corporation’s authorized but unissued or reacquired Common Stock. The
aggregate number of Shares which may be issued under Options exercised under
this Plan shall not exceed 1,250,000. The number of Shares subject to Options
outstanding under the Plan at

 

3



--------------------------------------------------------------------------------

any time may not exceed the number of Shares remaining available for issuance
under the Plan. In the event that any Option outstanding under the Plan expires
for any reason or is terminated, the Shares allocable to the unexercised portion
of such Option may again be subjected to an Option under the Plan.

 

The limitations established by this Section 6 shall be subject to adjustment
upon the occurrence of the events specified and in the manner provided in
Section 10 hereof.

 

7. Terms and Conditions of Options. Options granted pursuant to the Plan shall
be evidenced by written agreements in such form as the Committee shall from time
to time determine which agreements shall comply with and be subject to the
following terms and conditions:

 

(a) Date of Grant. Each option shall specify its effective date (the “date of
grant”), which shall be the date specified by the Board or the Committee, as the
case may be, in its action relating to the grant of the Option.

 

(b) Optionee’s Agreement. Each Optionee shall agree to remain in the employ of
and to render to the Corporation his or her services for a period of one (1)
year from the date of the granting of the Option, but such agreement shall not
impose upon the Corporation any obligation to retain the Optionee in their
employ for any period.

 

(c) Number of Shares. Each Option shall state the number of Shares to which it
pertains and shall provide for the adjustment thereof in accordance with the
provisions of Section 10 hereof.

 

(d) Exercise Price and Consideration.

 

(i) The per Share exercise price under each Option shall be such price as is
determined by the Board, subject to the following:

 

a) In the case of an Incentive Stock Option

 

i) granted to an Employee who, at the time of the grant of such Incentive Stock
Option, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Corporation or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
share on the date of grant.

 

ii) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

b) In the case of a Non-Qualified Stock Option the per Share exercise price may
be less than, equal to, or greater than the Fair Market Value per Share on the
date of grant.

 

4



--------------------------------------------------------------------------------

(e) Exercise of Options. Vested Options may be exercised from time to time by
giving written notice to the Treasurer, Secretary, or General Counsel of the
Corporation, or his or her designee, specifying the number of Shares to be
purchased. The Purchase Price shall be paid for in full on or before the
settlement date of the Shares issued pursuant to the exercise of the Option (i)
in cash or in whole or in part through the transfer to the Corporation of Shares
in accordance with procedures established by the Committee from time to time. An
Optionee may also pay the Purchase Price in whole or in part pursuant to a “net
share settlement” (“net exercise”) pursuant to which the Optionee elects to have
Shares withheld upon exercise to pay the Purchase Price in accordance with
procedures established by the Committee from time to time. In addition, in
accordance with the rules and procedures established by the Committee for this
purpose, an Option may also be exercised through a “cashless exercise” procedure
involving a broker or dealer, that affords Optionees the opportunity to sell
immediately some or all of the Shares underlying the exercised portion of the
Option in order to generate sufficient cash to pay the Purchase Price and/or to
satisfy withholding tax obligations related to the Option. In the event such
Purchase Price is paid in whole or in part with Shares, the portion of the
Purchase Price so paid shall be equal to the value, as of the date of exercise
of the Option, of such Shares. The value of such Shares shall be equal to the
number of such Shares multiplied by the Fair Market Value of such Shares on the
trading day coincident with the date of exercise of such Option (or the
immediately preceding trading day if the date of exercise is not a trading day).
The Corporation shall not issue or transfer Shares upon exercise of an Option
until the Purchase Price is fully paid. Subject to such rules as the Committee
may determine from time to time, an Optionee may satisfy any amounts required to
be withheld by the Corporation under applicable federal, state and local tax
laws in effect from time to time, by electing to have the Corporation withhold a
portion of the Shares to be delivered for the payment of such taxes.

 

(f) Term of Option; Nontransferability of Options. Each Option shall state the
time or times when it becomes exercisable. No option shall be exercisable after
the expiration of ten (10) years from the date it is granted. During the
lifetime of the Optionee, an Incentive Stock Option shall be exercisable only by
the Optionee and shall not be assignable or transferable. In the event of the
Optionee’s death, no Incentive Stock Option shall be transferable by the
Optionee otherwise than by will or the laws of descent and distribution. No
Non-Qualified Option granted under the Plan shall be transferable other than by
will or the laws of descent or distribution except pursuant to a domestic
relations order as defined by the Internal Revenue Code or Title I of the
Employee Retirement Income Security Act (“ERISA”) or the rules thereunder and
except that, with the consent of the Committee acting in its sole discretion, an
Optionee may transfer (a “Family Member Transfer”) a Non-Qualified Option to (i)
a member of the Optionee’s immediate family (which for the purposes of the Plan
shall have the same meaning as defined in Rule 16a-1 promulgated under the
Securities Exchange Act); (ii) a trust (the “Family Trust”) the beneficiaries of
which consist exclusively of members of the Optionee’s immediate family; and
(iii) a partnership, limited partnership or other limited liability entity
(“Family Entity”) the members of which consist exclusively of members of the
Optionee’s immediate family or a Family Trust; provided that no consideration is
paid for the transfer and that each Family

 

5



--------------------------------------------------------------------------------

Transferee execute an instrument agreeing to be bound by the provisions of the
Plan and the restrictions as to the transferability of the Non-Qualified Option.
During the lifetime of an Optionee, a Non-Qualified Option shall be exercisable
only by the Optionee or his or her Family Transferee. A (“Family Transferee”) is
a transferee that is a Family Trust, Family Entity or a member of the immediate
family of an Optionee.

 

(g) Termination of Employment. Subject to Section 10, the following provisions
will govern the ability of an Optionee to exercise any outstanding Options
following the Optionee’s termination of employment with the Corporation unless
the Committee determines otherwise with respect to any individual Option.

 

(i) If the employment of an Optionee with the Corporation is terminated for
reasons other than (i) death, (ii) discharge for Cause, (iii) retirement, or
(iv) resignation, such Optionee’s outstanding Options may be exercised at any
time within three years after such termination, to the extent of the number of
Shares covered by such Options which were exercisable at the date of such
termination; except that an Option shall not be exercisable on any date beyond
the expiration date of such Option.

 

(ii) If the employment of an Optionee with the Corporation is terminated for
Cause, any Options of such Optionee (whether or not then exercisable) shall
expire and any rights thereunder shall terminate immediately.

 

(iii) If the employment of an Optionee is terminated due to resignation and the
Optionee is not eligible to retire under any Corporation pension plan, such
Optionee’s outstanding Options may be exercised at any time within three years
of such resignation to the extent that the number of Shares covered by such
Options were exercisable at the date of such resignation, except that an Option
shall not be exercisable on any date beyond the expiration date of such Option.

 

(iv) Should an Optionee, who is not eligible to retire under any Corporation
pension plan, die either while in the employ of the Corporation or after
termination of such employment (other than discharge for Cause), the Options of
such deceased Optionee may be exercised by his or her personal representative at
any time within three years after the Optionee’s death to the extent of the
number of Shares covered by such Options which were exercisable at the date of
such death, except that an Option shall not be exercisable on any date beyond
the expiration date of such Option.

 

(v) Should an Optionee who is eligible to retire under any Corporation pension
plan die prior to the vesting of his or her outstanding Options, any installment
or installments not then exercisable shall become fully exercisable as of the
date of the Optionee’s death and the Options may be exercised by the Optionee’s
personal representative at any time prior to the expiration date of such
Options.

 

(vi) Should an Optionee who has retired die prior to exercising all of his or
her outstanding Options, then such Options may be exercised by the Optionee’s
personal representative at any time prior to the expiration date of such
Options.

 

6



--------------------------------------------------------------------------------

(vii) If an Optionee who was granted an Option dies within 180 days of the
expiration date of such Option, and if on the date of death the Optionee was
entitled to exercise such Option, including Options vested pursuant to Section
7(g)(v), and if the Option expired without being exercised, the personal
representative of the Optionee shall receive in settlement a cash payment from
the Corporation of a sum equal to the amount, if any, by which the Fair Market
Value (determined on the expiration date of the Option) of Shares subject to the
Option exceeds the Option Price.

 

(viii) Notwithstanding any other provision of this Section 7(g), if an
Optionee’s employment with the Corporation terminates (except for a termination
for Cause which is governed by Section 7(g)(ii) prior to the vesting of all
Options, and if the Optionee is eligible to retire under any Corporation pension
plan at the date of such termination, any installment or installments not then
exercisable shall become fully exercisable as of the effective date of such
termination and may be exercised at any time prior to the expiration date of
such Options. If the Optionee receives severance payments from the Corporation
and becomes eligible to retire during the severance payment period, all of the
Optionee’s Options shall become fully exercisable as of the date of such
Optionee’s retirement eligibility date and may be exercised at any time prior to
the expiration date of such Options.

 

(h) Rights as a Stockholder. An Optionee or a permitted transferee of an
Optionee shall have no rights as a stockholder with respect to any Shares
covered by his or her Option until the date of the issuance of a stock
certificate for such Shares. No adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued, except as provided in Section 10.

 

(i) Modification, Extension and Renewal of Options. Subject to the terms and
conditions and within the limitations of the Plan, the Committee may modify,
extend or renew outstanding Options granted under the Plan, or accept the
exchange of outstanding Options (to the extent not theretofore exercised and
subject to the provisions of paragraph 7(d) above) for the granting of new
Options in substitution therefor. Notwithstanding the foregoing, however, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any rights or obligations under any Option theretofore granted under the
Plan.

 

(j) Other Provisions. The option agreements authorized under the Plan shall
contain such other provisions not inconsistent with the terms of the Plan,
including, without limitation, restrictions upon the exercise of the Option, as
the Committee shall deem advisable.

 

8. Limitation on Annual Options.

 

General Rule. Each Option shall be designated in the written option agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable

 

7



--------------------------------------------------------------------------------

for the first time by any Optionee during any calendar year (under all plans of
the Corporation) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.

 

9. Term of Plan. Options may be granted pursuant to the Plan until the
termination of the Plan on April 30, 2008.

 

10. Change in Control.

 

(a) Contrary Provisions. Notwithstanding anything contained in the Plan to the
contrary, the provisions of this Section 10 shall govern and supersede any
inconsistent terms or provisions of the Plan.

 

(b) Definitions.

 

(1) Change in Control. For purposes of the Plan, “Change in Control” shall mean
any of the following events:

 

a) The acquisition in one or more transactions by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act) of “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act) of thirty-five percent (35%) or more of the
combined voting power of the Corporation’s then outstanding voting securities
(the “Voting Securities”); or

 

b) The individuals who, as of October 5, 2004, are members of the Corporation’s
Board of Directors (the “Incumbent Board”), cease for any reason to constitute
more than fifty percent of the Corporation’s Board of Directors; provided,
however, that if the election, or nomination for election by the Corporation’s
shareholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of the Plan, be
considered as a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board; or

 

c) The consummation of a merger or consolidation involving the Corporation if
the shareholders of the Corporation, immediately before such merger or
consolidation, do not own, directly or indirectly immediately following such
merger or consolidation, more than sixty-five percent (65%) of the combined
voting power of the outstanding Voting Securities of the corporation resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger or
consolidation; or

 

8



--------------------------------------------------------------------------------

d) Approval by shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation or an agreement for the sale or other disposition
of all or substantially all of the assets of the Corporation; or

 

e) Acceptance of shareholders of the Corporation of shares in a share exchange
if the shareholders of the Corporation, immediately before such share exchange,
do not own, directly or indirectly immediately following such share exchange,
more than sixty-five percent (65%) of the combined voting power of the
outstanding Voting Securities of the corporation resulting from such share
exchange in substantially the same proportion as their ownership of the Voting
Securities outstanding immediately before such share exchange.

 

Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Corporation which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Corporation, and after
such share acquisition by the Corporation, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.

 

Notwithstanding anything contained in this Plan to the contrary, if an
Optionee’s employment is terminated by the Corporation without Cause within one
year prior to a Change in Control and such termination (i) was at the request of
a third party who effectuates a Change in Control or (ii) otherwise occurred in
connection with or in anticipation of, a Change in Control, then for purposes of
this Section 10 only, the date of a Change in Control shall mean the date
immediately prior to the date of such Optionee’s termination of employment.

 

(2) Cause. For purposes of this Section 10 only, with respect to any Optionee,
(i) “Cause” shall be defined as set forth in any individual agreement applicable
to an Optionee, or (ii) in the case of an Optionee who does not have an
individual agreement that defines Cause, then Cause shall mean the termination
of an Optionee’s employment by reason of his or her (A) conviction of a felony
or (B) engaging in conduct which constitutes willful gross misconduct which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise. No act, nor failure to act, on the Optionee’s part, shall be
considered “willful” unless he or she has acted, or failed to act, with an
absence of good faith and without a reasonable belief that his or her action or
failure to act was in the best interest of the Corporation.

 

(3) Good Reason. For purposes of this Section 10, with respect to any Optionee,
(i) “Good Reason” shall be defined as set forth in any individual agreement

 

9



--------------------------------------------------------------------------------

applicable to an Optionee, or (ii) in the case of an Optionee who does not have
an individual agreement that defines Good Reason, then Good Reason shall mean
any of the following events or conditions:

 

a) a reduction in the Optionee’s base salary or any failure to pay the Optionee
any compensation or benefits to which he or she is entitled within thirty (30)
days of the date due;

 

b) the Corporation requiring the Optionee to be based at any place outside a
50-mile radius from his or her site of employment prior to the Change in
Control, except for reasonably required travel on the Corporation’s business
which is not greater than such travel requirements prior to the Change in
Control;

 

c) the failure by the Corporation to provide the Optionee with compensation and
benefits, in the aggregate, substantially equivalent (in terms of benefit levels
and/or reward opportunities) to those provided for under compensation or
employee benefit plans, programs and practices as in effect immediately prior to
the Change in Control (or as in effect following the Change in Control, if
greater);

 

d) any purported termination of the Optionee’s employment for Cause which does
not comply with the requirements of the definition of “Cause” as set forth in
Section 10(b)(2); or

 

e) the failure of the Corporation to obtain an agreement from any successor or
assign of the Corporation to assume and agree to perform the Plan.

 

(c) Effect of Change in Control on Certain Options.

 

(1) If the Corporation is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such surviving corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Options, or does not substitute equivalent equity options relating to the
securities of such Acquiror or its affiliates for such Options, then all such
Options shall become immediately and fully exercisable. In addition, the Board
or its designee may, in its sole discretion, provide for a cash payment to be
made to each Optionee for the outstanding Options upon the consummation of the
Change in Control, determined on the basis of the fair market value that would
be received in such Change in Control by the holders of the Corporation’s
securities relating to such Options. Notwithstanding the foregoing, any Option
intended to be an Incentive Stock Option under Section 422 of the Code shall be
adjusted in a manner to preserve such status.

 

(2) If the Corporation is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Options or substitutes
equivalent equity options relating to the securities of such Acquiror or its
affiliates for such Options, then all

 

10



--------------------------------------------------------------------------------

such Options or such substitutes therefore shall remain outstanding and be
governed by their respective terms and the provisions of the Plan.

 

(3) If (i) the employment of an Optionee with the Corporation is terminated (A)
without Cause (as defined in Section 10(b)(2)) or (B) by the Optionee for Good
Reason, in either case within twenty-four (24) months following a Change in
Control, and (ii) the Corporation is the surviving corporation following such
Change in Control, or the Acquiror assumes the outstanding Options or
substitutes equivalent equity options relating to the securities of such
Acquiror or its affiliates for such Options, then all outstanding Options shall
become immediately and fully exercisable.

 

(4) If (i) the employment of an Optionee with the Corporation is terminated for
Cause within twenty-four (24) months following a Change in Control and (ii) the
Corporation is the surviving corporation following such Change in Control, or
the Acquiror assumes the outstanding Options or substitutes equivalent equity
options relating to the securities of such Acquiror or its affiliates for such
Options, then any Options of such Optionee shall expire.

 

(5) Outstanding Options which vest in accordance with Section 10(c), may be
exercised by the Optionee in accordance with Section 7(g); provided, however,
that an Optionee whose Options become exercisable in accordance with Section
10(c)(3) may exercise an Option at any time within three years after such
termination, except that an Option shall not be exercisable on any date beyond
the expiration date of such Option, provided, further that any Optionee who is
eligible to retire at the date of such termination (or during any period during
which such Optionee receives severance payments) may exercise his or her Options
in accordance with Section 7(g)(viii), and provided, further, that in the event
of an Optionee’s death after such termination the exercise of Options shall be
governed by Sections 7(g)(iv)(vi) or (vii), as the case may be.

 

(d) Amendment or Termination.

 

(1) This Section 10 shall not be amended or terminated at any time if any such
amendment or termination would adversely affect the rights of any Optionee under
the Plan.

 

(2) For a period of twenty-four (24) months following a Change in Control, the
Plan shall not be terminated (unless replaced by a comparable long-term
incentive plan) and during such period the Plan (or such replacement plan) shall
be administered in a manner such that Optionees will be provided with long-term
incentive options producing reward opportunities generally comparable to those
provided prior to the Change in Control. Any amendment or termination of the
Plan prior to a Change in Control which (i) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control, shall be null and void and shall have no effect
whatsoever.

 

11



--------------------------------------------------------------------------------

11. Securities Law Requirements. No Shares shall be issued upon the exercise of
any Option unless and until the Corporation has determined that: (i) it and the
Optionee have taken all actions required to register the Shares under the
Securities Act of 1933 or perfect an exemption from the registration
requirements thereof; (ii) any applicable listing requirement of any stock
exchange on which the Common Stock is listed has been satisfied; and (iii) any
other applicable provision of state or Federal Law has been satisfied.

 

12. Amendment of the Plan. The Board may, insofar as permitted by law, from time
to time, with respect to any Shares at the time not subject to Options, suspend
or discontinue the Plan or revise or amend it in any respect whatsoever except
that, without approval of the stockholders, no such revision or amendment shall:

 

(a) Increase the number of Shares issuable pursuant to the Plan; or

 

(b) Change the requirements as to eligibility for participation in the Plan.

 

(c) Materially increase benefits accruing to participants under the Plan.

 

13. Application of Funds. The proceeds received by the Corporation from the sale
of Common Stock pursuant to the exercise of an Option will be used for general
corporate purposes.

 

14. No Obligation to Exercise Option. The granting of an Option shall impose no
obligation upon the Optionee to exercise such Option.

 

12